UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYME ESSENCE CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00418-JAB-2)


Submitted:   January 30, 2014             Decided:   February 5, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyme       Essence   Clark       appeals     the      twenty-eight      month

sentence     imposed       upon       his    guilty     plea       to    one    count    of

interference with commerce by robbery, 18 U.S.C. § 1951 (2012),

arguing that the district court erred in denying his request for

a minor role adjustment at sentencing.                        Finding no error, we

affirm.

             On June 16, 2012, the Dollar General store in Eden,

North Carolina, was robbed at gunpoint by Ke’Vontae Bronson.

Clark was an employee at the time.                        Security videos revealed

that Clark had spoken with Bronson outside the store shortly

before     the    robbery.        When      interviewed       by   the    police,    Clark

initially denied any contact with Bronson prior to the robbery,

but later admitted that Bronson had told him earlier in the day

that he (Bronson) was planning to rob the store.                               Clark also

admitted that Bronson had paid him $500 after the robbery.

             In post-arrest interviews, and at Clark’s sentencing

hearing, Bronson stated that he had discussed with Clark the

possibility of robbing the Dollar General store some time prior

to   the   day     of    the   robbery       and   that    Clark        had   advised   him

regarding        the    best   time    to    access     the     safe     in    the   store.

According to Bronson, Clark called him on the day of the robbery

to inform him that he was at work and who was working with him



                                              2
that day.     Bronson then went to the store to confirm with Clark

that the robbery would take place as planned.

             The district court may reduce a defendant’s offense

level   by    two        levels   if   it       finds   that     he     was   a     “minor

participant”        in     the    criminal       activity.            U.S.    Sentencing

Guidelines Manual (USSG) § 3B1.2 (2012).                       The district court’s

factual finding is reviewed for clear error.                      United States v.

Edwards, 188 F.3d 230, 238 (4th Cir. 1999).                     A defendant has the

burden of showing that the adjustment applies to him.                               United

States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999).                            However,

the adjustment applies only to a defendant whose part in the

offense “makes him substantially less culpable than the average

participant.”       USSG § 3B1.2 cmt. n.3(A) (2012).                   The defendant’s

conduct is examined not only “relative to the other defendants,

but also . . . relative to the elements of conviction.”                             United

States v. Blake, 571 F.3d 331, 352 (4th Cir. 2009) (quoting

Akinkoye, 185 F.3d at 202)).                The factual question is “whether

the defendant’s conduct is material or essential to committing

the offense.”            Blake, 571 F.3d at 353 (quoting Akinkoye, 185

F.3d at 202).

             Here, Clark contends that his role in the commission

of the robbery was not essential and was significantly less than

Bronson’s.      However, as the district court found, Clark’s role

was essential to the completion of Bronson’s robbery as Clark

                                            3
provided key information regarding the location of the safe and

best time to rob the store, and received $500 for his role.      On

these facts, we find no error in the district court’s denial of

the minor role adjustment.

          Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  4